—In an action to recover damages for personal injuries, the defendants Su Cheng, a/k/a Cheng B. Su, and Shu Chen, a/k/a Chen Shu, appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Davis, J.), dated August 29, 2000, as granted the plaintiffs motion for leave to renew their prior motion for summary judgment dismissing the complaint insofar as asserted against them, which was granted by order of the same court dated January 13, 2000, and, upon renewal, denied the motion.
*532Ordered, that the order is reversed insofar as appealed from, on the law, with costs, the motion for leave to renew is denied, and the order dated January 13, 2000, is reinstated.
The plaintiff submitted evidence in support of the motion for leave to renew which .was readily available when he opposed the appellants’ prior motion for summary judgment dismissing the complaint insofar as asserted against them. Furthermore, he did not offer a “reasonable justification for the failure to present such facts on the prior motion” (CPLR 2221 [e] [3]). Therefore, the Supreme Court improperly granted the plaintiffs motion for leave to renew the appellants’ prior motion (see, Pichardo v Blum, 267 AD2d 441; Doumanis v Conzo, 265 AD2d 296). Bracken, P. J., Krausman, Luciano, Smith and Adams, JJ., concur.